Case 1:19-cr-20303-RNS Document 62 Entered on FLSD Docket 09/16/2019 Page 1 of 3




                              UNITED STATES DISTRICT C OU RT
                              SO UTH ERN DISTR ICT O F FLO RIDA

                                   CaseNo.19-cr-20303-RNS(s)
   UNITED STATES O F AM ERICA

   VS.

   PEDRO CEBALLO S JAIM E,

                 Defendant.
                                                               /

                                       FA CTUA L PR O FFER

          TheUnited StatesofAmericaandthedefendant,PedroCeballosJaime(tGCEBALLOS''),
   hereby agree that, had this case proceeded to trial,the U nited States would have proven the

   follow ing factsbeyond a reasonable doubtasto CountOne ofthe superseding indictm ent,which

   charges him w ith conspiracy to importa controlled substance into the U nited States,in violation

   ofTitle21,UnitedStatesCode,Sections952/)and963.
                 On or about April 16,20l9 a package sent from China to M iam i,Florida w as

   stoppedforinspection by CustomsandBorderProtection (itCBP'')ofticers. Thepackagewas
   selected for a border search and the officers uncovered a controlled substance that was later

   confirmedtobeone(1)kilogram ofeutylone,apositionalisomerofpentylone,whichisaSchedule
   lcontrolled substance. The package wasaddressed to co-defendantYanielys Garcia at490 East

   431-d Street,Hialeah,Florida(the$:490Residence'').
          2.     On or aboutApril25,20l9,in a controlled operation,law enforcem entdelivered

   thepackage to the 490 Residence. DefendantCEBALLO S resided atthehom e and accepted the

   package. CEBALLOS opened the package and then fled from the 490 Residence.

                   Soon thereafter,Garcia arrived at the 490 Residence to retrieve the package.
Case 1:19-cr-20303-RNS Document 62 Entered on FLSD Docket 09/16/2019 Page 2 of 3




   G arciaadm itted thatshe had ordered the package on behalfofco-D efendantLazaro Galvan,w ho

   wascurrently in stateprison in Florida. Sheperm itted law enforcem entto review hercellphone,

   which confirm ed thatshe had purchased ortracked atleasttw o additionalpackages,w hich she

   said w erealldestined forGalvan.

          4.       Hercellphone also included textcom m unications with anotherco-conspirator,

   RupertJohnson. In the textm essages,G arcia and Johnson sentpicturesofcrystal-like M DM A

   substances sim ilar to the kilogram of eutylone first secured by CBP. They also shared

   inform ation fortracking packagessentto addressesin South Florida.

          5.      Law enforcem ent then obtained a federal search w arrant to search Johnson's

   residence. There,1aw enforcem entrecovered proofoftw o additionalpackages sentfrom China

   to the United States at Johnson's direction. Johnson cooperated w ith law enforcem ent and

   provided inform ation that he m et w ith CEBALLO S 6-7 tim es, both at Johnson's house and

   CEBA LLO S'house. H e inform ed thatCEBA LLO S accepted packages from him oron other

   occasions CEBALLOS provided m oney to him . Each oftheirm eetingsw asto conductbusiness

   w ith theunderstanding thatnarcoticsw ould be sm uggled into Galvan'sprison facility.

          6.      Garcia also cooperated with law enforcem ent. She stated that CEBALLO S

   introduced herto both Galvan and Johnson and thatCEBA LLOS provided m oney to Galvan so

   that drugs could be purchased from China. Garcia's statem ent is corroborated by an em ail

   betw een her and Galvan from April 16,20l9 where Galvan is hopefulto clear his debt w ith

   CEBA LLO S. During the search of the 490 Residence,law enforcem ent found CEBA LLO S'

   ledgerthatlisted moneyowedtoCEBALLOS,including $4,750.00 from Lachy,a/k/aGalvan.
          7.     CEBALLO S was a m em ber of the conspiracy assisting Garcia, Johnson, and

   Galvan sm uggle M DM A-type substances into Galvan's prison. lt w as foreseeable to
                                                 2
Case 1:19-cr-20303-RNS Document 62 Entered on FLSD Docket 09/16/2019 Page 3 of 3




   CEBALLO S thatthreekilogram sofan illegalcontrolled substancew ere imported from China into

   the U nited Statesand CEBA LLO S know ingly and w illfully acted to m onitorthepackagesarrival

   and financethe im portation ofthe illegalcontrolled substancesfrom China into the United States,

   in furtherance ofthe conspiracy.

          These events occurred in M iam i-Dade County in the Southern D istrict of Florida,and

   elsewhere. The Partiesagree thatthese facts,which do notinclude a1lofthe facts know n to the

   United Statesand to the D efendant,are sufficientto prove the guiltofthe D efendantasto Count

   One ofthe above-referenced superseding indictm ent. Defendantfurtheragrees thatthis Factual

   Profferhasbeen translated forhim from English into Spanish.


                                                   AR IANA FA JA RD O ORSHA N
                                                   UN ITED STA TES A TTORN EY

   Dat
     e: f1/
          y)                           By:
                                                  CARY 0 .A RON   1TZ
                                                  A SSISTANT    TED STATES A TTORNEY

   Ilat
      e: 3/,,/,,      ,
                                       By:
                                                  DAm D s.MARKUS
                                                  A      RN EY FOR DEFEN DAN T


   Dat
     e: r/vî/)v           ;
                                       By:             -
                                                  PEDRO CEBALLO S JA IM E
                                                                          -




                                                  D EFEN DAN T
